August 26, 2011

Mr. Douglas W. Alexander
Alexander Dubose & Townsend, L.L.P.
515 Congress Avenue, Suite 2350
Austin, TX 78701-3562

Ms. Melanie S. Reyes
Flowers Davis, P.L.L.C.
1021 ESE Loop 323, Suite 200
Tyler, TX 75701
Mr. H. P. Wright
Wright & Pitre
1221 Dallas St.
Port Neches, TX 77651

Mr. T. Christopher Trent
Johnson, Trent, West & Taylor, L.L.P.
919 Milam, Ste. 1700
Houston, TX 77002

RE:   Case Number:  09-0901
      Court of Appeals Number:  09-09-00002-CV
      Trial Court Number:  E-181,923

Style:      TEXAS RICE LAND PARTNERS, LTD. AND MIKE LATTA
      v.
      DENBURY GREEN PIPELINE-TEXAS, LLC

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Carol Anne Flores  |
|   |Ms. Lolita Ramos       |
|   |Mr. Douglas G. Caroom  |
|   |Mr. Chauncey Marcus    |
|   |Lane                   |
|   |Mr. J. Lanier Yeates   |
|   |Ms. Alice Reyla L.     |
|   |Ginsburgh              |